AYRES, Judge.
Appellant made no appearance either in person or through counsel when this case was called for argument nor has he filed a brief in support of his appeal. The appeal is presumed, therefore, to have been abandoned and it will, accordingly, be dismissed. Succession of Davis, 229 La. 314, 85 So.2d 886; Juneau v. Juneau, 227 La. 921, 80 So. 2d 864; Harvey v. Thomas, 227 La. 25, 78 So.2d 497; Williams v. Southern Advance *525Bag & Paper Co., 226 La. 848, 77 So.2d 416; Mendes v. Kostmayer, 226 La. 730, 77 So.2d 21; Falcon v. Falcon, 224 La. 938, 71 So.2d 334; Peace v. Love, 223 La. 772, 66 So.2d 803; Wadsworth v. Demarco, La.App., 86 So.2d 212; Mitchell v. Martin, La.App., 86 So.2d 211; Pharis v. Jowers, La.App., 85 So.2d 389; Johnson v. Montgomery, La.App., 84 So.2d 213; Normand v. Avoyelles Parish School Board, La.App., 11 So.2d 713.
Therefore, the appeal is dismissed at appellant’s cost.
Appeal dismissed.